Citation Nr: 1026506	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension. 

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to the service-connected hypertension.

3.  Entitlement to service connection for a total disability 
rating based upon individual unemployability due to service-
connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Board remanded this case in January 
2008.

The claim of entitlement to TDIU, which is part of this appeal 
pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), is 
addressed in the REMAND section of this decision and is REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

2.  The competent evidence of record does not support a causal 
relationship between a current heart disorder and either service 
or the service-connected hypertension; moreover, this disability 
was not manifest within one year following service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7101 (2009).

2.  A heart disorder was not incurred in or aggravated by service 
or by the service-connected hypertension.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation in excess of 10 percent 
for hypertension.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The RO has evaluated the veteran's service-connected hypertension 
at the 10 percent rate under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Under this section, a 10 percent evaluation is warranted 
in cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent evaluation contemplates diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is warranted 
for diastolic pressure predominantly 130 or more.

In this case, the claims file consists of copious private and 
Social Security Administration records.  While many of these 
records contain blood pressure readings, this evidence does not 
indicate diastolic readings of 110 or higher, or systolic 
readings of 200 or higher.  In summary, there is no evidence of 
record supporting an initial evaluation in excess of 10 percent 
at any point during the pendency of this appeal, and there is 
accordingly also no basis for a staged rating under Fenderson.

The Board is aware that the claims file contains no VA 
examinations reports.  At the time of the January 2008 remand, 
the Board acknowledged that the Veteran had previously failed to 
report for several VA examinations but determined that he should 
be given another opportunity for an examination.  In November 
2009, he was scheduled for VA heart and hypertension 
examinations, but he failed to report for those examinations.  In 
the same month, he notified the RO that he did not have 
transportation and requested that the examinations to be 
rescheduled.  Further VA heart and hypertension examinations were 
accordingly scheduled for December 2009, but again the Veteran 
failed to report for these examinations, this time without 
explanation.  

In this regard, the Board notes that it is well-established that 
VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence, 
such as in the context of a VA examination.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has 
repeatedly failed to report for scheduled VA examinations over an 
extended appellate period.  Accordingly, no further effort will 
be expended to assist the Veteran in this regard, and an 
adjudication of this appeal is warranted.

In this appeal, the Veteran has submitted no evidence showing 
that his hypertension has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
initial evaluation, and there is also no indication that this 
disorder, in and of itself, has necessitated hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence does not support an initial evaluation in 
excess of 10 percent for hypertension, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

II.  Entitlement to service connection for a heart disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including cardiovascular diseases, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Here, the Veteran's service treatment records are entirely 
negative for any cardiovascular symptoms, other than 
hypertension.  He was not treated for any cardiovascular 
disorders other than hypertension until June 1992, when he was 
seen at Warren Hospital in Phillipsburg, New Jersey for diagnoses 
including atrial fibrillation and sinus tachycardia.  More recent 
private treatment records show treatment for coronary artery 
disease.  However, these records do not in any way indicate that 
any current heart disease is etiologically related to either 
service or the Veteran's service-connected hypertension.  As 
noted above, the Veteran has repeatedly failed to report for 
multiple VA heart and hypertension examinations, findings and 
opinions from which might have supported his claim.  See Wood v. 
Derwinski, supra.

The Veteran has submitted several lay statements in conjunction 
with this appeal.  In his February 2004 Substantive Appeal, he 
specifically asserted that high blood pressure in the Army "can 
affect the heart."  

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 
308-09 (2007), the United States Court of Appeals for Veterans 
Claims (Court), in regard to varicose veins, indicated that lay 
evidence was to be considered competent with regard to a disease 
with "unique and readily identifiable features" that was 
"capable of lay observation."  That notwithstanding, a Veteran 
is not competent to provide evidence as to more complex medical 
questions and, specifically, is not competent to provide an 
opinion as to etiology in such cases.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic 
fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, the Board must 
consider the weight of the lay statement, particularly if such 
statement is a mere conclusory generalized lay statement.  See 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Veteran has not been shown to have any medical 
training, expertise, or credentials and has not otherwise 
provided any supporting evidence (i.e., a medical opinion, 
treatise evidence) to support the assertion that heart disease 
and hypertension are causally related, particularly in his own 
case.  The Board thus finds that the Veteran's lay statements are 
devoid of probative value as to the question of secondary service 
connection.  Moreover, these lay statements must be weighed 
against the very extensive lapse of more than 20 years between 
separation from service and initial treatment for cardiovascular 
problems other than hypertension, and the Board thus finds that 
the statements are insufficient to support a causal nexus with 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint after 
service can be considered along with other factors in the 
analysis of a service connection claim).  

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a heart disorder, to 
include as secondary to the service-connected hypertension, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) with regard to the initial service connection claims was 
furnished to the Veteran in May 2001, prior to the date of the 
issuance of the appealed rating decision.  A further notice 
letter, addressing both claims, was furnished to the Veteran in 
March 2008, with information as to VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were most recently readjudicated in a March 2010 
Supplemental Statement of the Case.  By this course of action, 
there is no prejudice to the Veteran in adjudicating the claims 
at the present time.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  As described in detail 
above, efforts to afford the Veteran VA examinations in 
conjunction with his appeal have proven unsuccessful, and no 
further action will be taken in this regard.  The Board would 
point out that such efforts, as well as the issuance of a further 
notice letter and action to obtain additional private treatment 
records, were accomplished subsequent to the January 2008 remand, 
as requested.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to service connection for a heart disorder, to 
include as secondary to the service-connected hypertension, is 
denied.


REMAND

A request for TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, supra.  Thus, when 
entitlement to TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In the present appeal, the Veteran indicated in a September 2002 
statement that he wanted his service-connected disability rating 
to be "at least 50% due to - the high blood pressure" and that 
he "can't work."  Moreover, in a December 2003 statement, Jimmy 
C. Chang, M.D., noted that the Veteran had multiple disabilities, 
including hypertension, and that he remained "completely 
disabled."  In view of Rice and these contentions, the Board 
finds that a TDIU claim has been raised in this case and is part 
of the appeal.  However, to date the Veteran has not been 
notified of the evidence needed to substantiate this claim, and 
the claim has not been adjudicated by the RO.  This action will 
need to be addressed on remand.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim of entitlement to TDIU.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  The Veteran 
should also be notified of VA's practices 
in assigning disability evaluations and 
effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, supra.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to TDIU should be adjudicated.  
If the determination is adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


